DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Terminal Disclaimer
The Terminal Disclaimer, filed 01/11/2022, has been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "Methods and systems are provided for operating a hybrid vehicle during launch conditions from rest. In one example, a threshold speed below which a clutch is closed during a vehicle launch is adjusted so that driver demand wheel torque is held constant for a constant accelerator pedal position until the clutch is closed.”
         
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants claims 1, 9, and 16 are allowed, the claims 2-8, 10-15, and 17-20 are also allowed based on their dependency upon the independent claims 1, 9, and 16.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Cho at el. (US Pat. No.: 9,616,884 B1) teaches “A method and an apparatus for controlling a hybrid electric vehicle including a dual clutch transmission are provided. A method for controlling a hybrid electric vehicle including a dual clutch transmission (DCT) may include: determining whether an engine start condition is satisfied in a state in which an engine is stopped; determining whether a slip control entry condition of a 

          Tulpule et al. (US Pub. No.: 2014/0088805 A1) teaches “An engine starting system and technique for transitioning from an electric drive mode to a hybrid drive made in a hybrid electric vehicle is disclosed. In an electric drive mode the torque demand of the hybrid electric vehicle is met by an electromechanical device. The starting technique includes slipping a clutch between the engine and electromechanical device with the vehicle in the electric drive mode to rotate the engine, disengaging the clutch so that the engine is fueled to obtain a speed that approximates a speed of the electromechanical device, and engaging the clutch to couple the engine and the electromechanical device to the drive shaft to meet driver torque demand.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667